          Case 1:20-cv-01128-AJN Document 27
                                          28 Filed 08/07/20
                                                   08/12/20 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                    August 7, 2020
Via ECF
The Honorable Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                              8/12/2020
                 Re:   Tavarez v. Fondue 26, LLC et al
                       Case No. 1:20-cv-01128

Dear Judge Nathan:

       We are counsel to Plaintiff in the above-captioned action. Pursuant to Your Honor’s Order
dated August 4, 2020, we write to respectfully request that the Court extend the time to serve the
complaint and summonses by at least 60 days, and adjourn the Initial Conference accordingly.

        Due to the COVID-19 pandemic, we have only been able to serve and file affidavits of
service on two Defendants so far, namely Fondue 26, LLC and Ainsph, LLC on August 5, 2020
(ECF No. 25, 26). We are hopeful that we will be able to effectuate service on all other Defendants
within the next 60 days. To date, Defendants have yet to appear on the docket or contact Plaintiff’s
counsel. As such, the Plaintiff is unable to request waiver of service.

       For the foregoing reasons, Plaintiff respectfully requests that the service deadline be
extended for at least 60 days, and that the Initial Conference be adjourned accordingly. This is the
second request for an extension of service.

       We thank the Court for its time and consideration.

Respectfully submitted,
                                                 3ODLQWLII VUHTXHVWIRUDGD\H[WHQVLRQLVJUDQWHG1R
/s/ C.K Lee                                      IXUWKHUH[WHQVLRQVRIWKLVGHDGOLQHZLOOEHJUDQWHGDEVHQW
C.K. Lee, Esq.                                   JRRGFDXVH7KH,QLWLDO3UHWULDO&RQIHUHQFHLVKHUHE\
                                                 DGMRXUQHGWR1RYHPEHUDW30
cc: All parties via ECF

                                                                                       8/12/2020
